Case 1:20-cv-01437-CKK Document 32-1 Filed 07/17/20 Page 1 of 4




                EXHIBIT A
      Case 1:20-cv-01437-CKK Document 32-1 Filed 07/17/20 Page 2 of 4




20-959

       The U.S. Department of State acknowledges receipt of diplomatic notes No.

0078-2020, No. 0077-2020, and No. 0068-2020 (dated June 24, 2020, June 22,

2020, and June 4, 2020, respectively), from the Embassy of the Arab Republic of

Egypt related to the immunity of Mr. Hazem Abdelaziz Mohamed Elbablawi, the

Principal Resident Representative of the Arab Republic of Egpyt to the

International Monetary Fund. Please find certification of Mr. Elbelblawi's

immunity enclosed.



Enclosure:

      As stated.



Department of State,

      Washington, July 7,2020.      rl:5

                                 DIPLOMATIC   NOTE
       Case 1:20-cv-01437-CKK Document 32-1 Filed 07/17/20 Page 3 of 4

                                                              United States Department of State

                                                              Wadlillgltm. D.C    20520




                                                              July 7, 2020

REF: 20-958

RE: Mr. Hazem Abdelaziz Mohamed ELBEBLA WI


         This is to certifY that the Office of Foreign Missions, United States Department of State,
is responsible for overseeing the registration and maintenance of the official records of certain
diplomatic agents, consular officers, and other employees of foreign governments and
international organizations in the United States and its territories, and their family members.

        The official records of the Department of State, Office of Foreign Missions, indicate that
Mr. Hazem Abdelaziz Mohamed ELBEBLA WI, born October 17, 1936, is notified to the
Department as assuming his duties as the Principal Resident Representative of the Arab Republic
of Egypt to the International Monetary Fund, effective November 2,2014, and that he continues
to serve in such capacity.

        Pursuant to Article V, Section 15(4) of the Agreement Between the United Nations and
the United States Regarding the Headquarters of the United Nations (61 Stat. 3416, TIAS 1676,
11 UNTS 11; entered into force November 21, 1947), principal resident representatives of
members of a specialized agency are entitled to the same privileges and immunities as are
accorded to diplomatic envoys accredited to the United States. Per Article 1 of the Agreement
between the United Nations and the International Monetary Fund (16 UNTS 325; entered into
force November 15, 1947), the International Monetary Fund is such a specialized agency. In the
United States, the privileges and immunities of diplomatic envoys (now called "diplomatic
agents") are those provided under the Vienna Convention on Diplomatic Relation (VCDR) (23
UST 3227, TIAS 7502, 500 UNTS 95; entered into force for the United States December 13,
1972).

        Article 31 of the Vienna Convention on Diplomatic Relations provides the following, in
relevant part:

       1. A diplomatic agent shall enjoy immunity from the criminal jurisdiction of the
           receiving State. He shall also enjoy immunity from its civil and administrative
          jurisdiction except in the case of

              (a) a real action relating to private immovable property situated in the territory
                  of the receiving State, unless he holds it on behalf of the sending State for the
                  purposes of the mission;

              (b) an action relating to succession in which the diplomatic agent is involved as
                  executor, administrator, heir or legatee as a private person and not on behalf
                  of the sending State;
Case 1:20-cv-01437-CKK Document 32-1 Filed 07/17/20 Page 4 of 4




     (c) an action relating to any professional or commercial activity exercised by the
     diplomatic agent in the receiving State outside his official functions.




                                                         groves
                                          Principal Deputy Director
                                          Office of Foreign Missions
